       Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CLARENCE LIVINGSTON,

                               Plaintiff,

       against
                                                          CIVIL ACTION NO.: 20 Civ. 2009 (LTS) (SLC)
DETECTIVE JOHN DOE., et al.,
                                                                     OPINION & ORDER
                               Defendants.

SARAH L. CAVE, United States Magistrate Judge:


                                            I.    INTRODUCTION

       By motion dated March 4, 2020, Plaintiff Clarence Livingston requests the appointment

of pro bono counsel. (ECF No. 4). For the reasons stated below, Livingston’s application for pro

bono counsel is DENIED without prejudice to re-filing after he submits an amended complaint.

                                            II.   BACKGROUND

   A. Factual Background

       Livingston is a prisoner at Groveland Correctional Facility. (ECF No. 2 at 2). He alleges

that on May 18, 2016, while traveling on a train, he was arrested by an unknown detective and

charged with “criminal possession of [s]tolen property 4th degree.” (Id. at 4). A grand jury

indicted him for that offense. (See Indictment No. 02727-2016 (the “First Indictment”). (Id.) On

April 4, 2018, the state court dismissed the charges for “lack of sufficient facts” and sealed the

records. (Id.) Between the date of his arrest and the dismissal, Livingston alleges that he was

incarcerated for 23 months based on the First Indictment. (Id.) Livingston claims that he was not

allowed to credit the 23 months he was incarcerated based on the First Indictment toward his

present conviction and sentence under Indictment No. 02264-2018 (the “Second Indictment”).
       Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 2 of 7



(Id.) He argues that the state court’s failure to credit his 23 months to the present sentence

under the Second Indictment “amounts to a violation of the Eighth Amendment (cruel and

unusual punishment) and the [F]ourteenth Amendment (Due process [o]f Law) pursuant to 28

USCA 1331 and Federal Tort Claim[s] Act 28 USCA 1346(b); 2671).” (Id. at 4–5).

        He also asserts claims for false arrest, malicious prosecution, unlawful imprisonment, and

infliction of emotional distress due to negligence and recklessness by the District Attorney’s

Office. (ECF No. 2 at 5). He seeks $3 million in damages for his pain, suffering, mental anguish,

loss of family ties, and loss of employment. (Id.)

        In Livingston’s application for pro bono counsel, he alleges under penalty of perjury that

he needs pro bono counsel because he has trouble understanding technical and legal words,

including state and federal civil procedure. (ECF No. 4 at 1). He also asserts that he does not

know how to properly apply the terms to his situation in preparing his pleadings. (Id.) He argues

that he has written to attorneys who responded that they do not provide pro bono assistance,

or did not respond at all. (Id. at 2).

    B. Procedural Background

        On March 4, 2020, Livingston commenced this action under 42 U.S.C. § 1983. (ECF No.

2). On the same day, Livingston requested to proceed in forma pauperis, which the Honorable

Laura Taylor Swain granted on March 9, 2020. (ECF Nos. 1, 5). On March 25, 2020, Judge Swain

issued an Order of Service that: (1) dismissed some of Livingston’s claims; (2) ordered Defendants

to ascertain and produce the name and address of the John Doe Detective who arrested

Livingston; (3) ordered Livingston to file an amended complaint within thirty days of receipt of

that information; and (4) ordered the United States Marshals to serve the summons and


                                                 2
       Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 3 of 7



complaint on the City of New York (the “Order of Service”). (ECF No. 7). On March 4, 2020,

Livingston filed the present appointment of pro bono counsel. 1 (ECF No. 4). On March 26, 2020,

this case was referred to the undersigned to supervised pre-trial matters. (ECF No. 8). On April

9, 2020, the City of New York was served with the summons and complaint.

                                       III.   LEGAL STANDARDS

        Pursuant to Supreme Court and Second Circuit precedent, the Court must liberally

construe pro se pleadings. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006).

        Litigants unable to pay for counsel do not have a constitutional right to counsel in civil

actions. Davila v. Doar, No. 07 Civ. 5767 (SHS) (DF), 2008 WL 4695004, at *2 (S.D.N.Y. Oct. 22,

2008). The Court may grant pro bono counsel to a person who cannot afford one if her “‘position

seems likely to be one of substance.’” Id. (quoting Hendricks v. Coughlin, 114 F.3d 390, 392 (2d

Cir. 1997)).

        The Court must consider “the merits of plaintiff’s case, the plaintiff’s ability to pay for

private counsel, [plaintiff’s] efforts to obtain a lawyer, the availability of counsel, and the

plaintiff’s ability to gather the facts and deal with the issues if unassisted by counsel.” Cooper v.

A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989); see Hodge v. Police Officers, 802 F.2d 58,

60–62 (2d Cir. 1986) (the Court should consider the litigant’s ability to investigate the facts, need

for cross-examination, complexity of the issues, and any special reason why appointment of




1
  In his application, Livingston incorrectly checked the box stating that he had not previously filed an in
forma pauperis application and had attached such application showing his financial status. (ECF No. 4 at
1). The docket is clear that he had previously filed an in forma pauperis application so the Court deems
his error an oversight.
                                                    3
       Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 4 of 7



counsel would more likely lead to a just determination).              Of these, “[t]he factor which

command[s] the most attention [is] . . . the merits.” Cooper, 877 F.2d at 172. As noted fifteen

years ago by the Court of Appeals:

        Courts do not perform a useful service if they appoint a volunteer lawyer to a case
        which a private lawyer would not take if it were brought to his or her attention.
        Nor do courts perform a socially justified function when they request the services
        of a volunteer lawyer for a meritless case that no lawyer would take were the
        plaintiff not indigent.

Cooper, 877 F.2d at 174.

        The Second Circuit has stated that “counsel is often unwarranted where the [pro se

litigant’s] chances of success are extremely slim, and advised that a district judge should

determine whether the pro se litigant’s position seems likely to be of substance, or showed some

chance of success.” Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 204 (2d Cir. 2003)

(internal citation omitted). It is important that “[pro se] litigants seeking appointed counsel []

first pass the test of likely merit.” (Id.) (internal citation omitted).

Although the Court should not appoint counsel “indiscriminately,” a plaintiff need not

demonstrate that her claims would survive a motion to dismiss or for summary judgment, but

need only satisfy a “threshold showing of merit.” Hendricks, 114 F.3d at 393–94.

                                          IV.    DISCUSSION

        Based on Judge Swain’s grant of Livingston’s in forma pauperis motion, the Court

concludes that Livingston is unable to pay for private counsel. Given Livingston’s declaration that

he has written to numerous attorneys for assistance, to no avail, the Court finds that he has made

necessary efforts to obtain counsel. The Court also credits Livingston’s statements that he has

difficulty understanding and applying legal words to his arguments.


                                                    4
       Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 5 of 7



          Based Judge Swain’s analysis and dismissal of most of Livingston’s claims, as detailed in

the Order of Service, the Court concludes that Livingston has failed to meet the merits threshold.

Judge Swain dismissed Livingston’s claims against the New York County District Attorney’s Office,

“based on actions within the scope of the District Attorney’s official duties and associated with

the conduct of a trial” because Livingston sought “monetary relief against a defendant who is

immune from suit.” (Id. at 3) (citing 28 U.S.C. § 1915(e)(2)(B)(iii)). Judge Swain also dismissed

Livingston’s claims against the New York County Supreme Court because a “court is not a ‘person’

within the meaning of § 1983” and cannot be sued. (Id.) (quoting Zuckerman v. Appellate Div.,

Second Dep’t, 421 F.2d 625, 626 (2d Cir. 1970)). In addition, “‘New York state courts are immune

from suits under the Eleventh Amendment.’” (Id. at 3–4) (quoting Goldberg v. Roth., No. 99 Civ.

11591, 2001 WL 1622201, at *4 (S.D.N.Y. Dec. 17, 2001)). Judge Swain also noted that to

challenge his current sentence, imposed by a state court, Livingston would have “to file a petition

for writ of habeas corpus[, under 28 U.S.C. § 2254] after he exhausts his state remedies.” (Id. at

5 n.2) (citing Cook v. N.Y. Sate Div. of Parole, 321 F.3d 274, 278 (2d Cir. 2003)). In addition, to

challenge the execution of his sentence, Livingston would need to file a petition for writ of habeas

corpus under 28 U.S.C. § 2241. (Id.) (citing Adams v. United States, 372 F.3d 132, 135 (2d Cir.

2004)).

          Judge Swain found that as a pro se litigant, Livingston is “entitled to assistance from the

district court in identifying a defendant.” (ECF No. 7 at 5) (citing Valentin v. Dinkins, 121 F.3d 72,

76 (2d Cir. 1997)).       Judge Swain continued that because Livingston “supplies sufficient

information to permit the New York City Law Department to identify the John Doe [D]etective

who arrested [him] on May 18, 2016,” the New York City Law Department was ordered to


                                                   5
       Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 6 of 7



ascertain the John Doe Detective’s identity and an address where he can be served, and provide

that information to Livingston by May 25, 2020, within sixty days of Judge Swain’s Order. (Id.)

Livingston was ordered to file an amended complaint within thirty days of receiving the

information, that is, by June 25, 2020. (Id.)

       Even construed liberally Livingston’s pleading in the Complaint regarding the John Doe

Detective is bare, only arguing that he was falsely arrested without probable cause. See Erickson,

551 U.S. at 94. The Court finds that Livingston has not met the merits threshold. Given, however,

Livingston’s pro se status and anticipated amended complaint, the Court denies his motion for

pro bono counsel without prejudice to re-file after filing his amended complaint.

       In the interim, Livingston is reminded that he may seek assistance from the New York

Legal Assistance Group. Additional information can be found online at nylag.org; by calling 212-

613-5000; or by emailing info@nylag.org. In addition, the United States District Court for the

Southern District of New York has a Pro Se Intake Unit with information to assist individuals who

are representing themselves in the Southern District without the assistance of an attorney.

Additional information can be found online at nysd.uscourts.gov/prose; by calling at 212-805-

0175; or emailing Temporary_Pro_Se_Filing@nysd.uscourts.gov. Livingston is notified that the

SDNY Pro Se Intake Unit will only temporarily accept emails as a response to the COVID-19

pandemic and will cease accepting emails once the pandemic subsides.

       In addition, Livingston is strongly encouraged to consent to receiving electronic service of

case activity through notifications sent by email from the Court’s Electronic Case Filing system by

submitting      the      Consent        to      Electronic    form       found      online      at

https://nysd.uscourts.gov/forms/consent-electronic-service-pro-se-cases.


                                                 6
         Case 1:20-cv-02009-LTS-SLC Document 10 Filed 04/27/20 Page 7 of 7



                                        V.    CONCLUSION

         For the reasons stated above, Livingston’s application for pro bono counsel is DENIED

without prejudice to re-file after filing his amended complaint. The Clerk of Court is respectfully

directed to close ECF No. 4. Chambers has mailed a copy of this Order to Livingston at the address

below.


Dated:          New York, New York
                April 27, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge


Copies Mailed by Chambers To:         Clarence Livingston
                                      DIN No. 18R2570
                                      Groveland Correctional Facility
                                      P.O. Box 50
                                      Sonyea, NY 14556-0050




                                                7
